 



Exhibit 10.35
Glenn K. Leidahl
Bloomington, MN
March 25, 2008
Dear Glenn:
We are pleased to offer you the position of Chief Operating Officer. We look
forward to your partnership and leadership in our company in the delivery of
results that meet or exceed our shareholder’s expectations.
To follow is confirmation of your offer:

         
Position Title
  Chief Operating Officer
 
       
Employment Start Date
  April 1st, 2008
 
       
Reports To
  Rene Aiu -- President and CEO
 
       
Annualized Base Salary
  $350,000  
 
       
Signing Bonus
  $50,000 -- one time payment on employment start date
 
       
Annual Cash Incentive
  Your incentive opportunity at the target performance level(s) will be 50% of
your base salary with the opportunity to achieve up to 100% of your base salary
(200% of target) if company financial performance meets or exceeds the maximum
award level goal(s). The annual incentive plan financial goal(s) are established
annually and approved by the Board of Directors. Any payments made under this
plan to Company Officers are made at the discretion of the Board of Directors or
its Human Resources and Compensation Committee, subject to the terms of the
approved plan. Your actual incentive payment for FY2008 will be pro-rated based
on your employment start date. A portion of your FY2008 incentive payment will
be guaranteed at $80,000, to be paid upon your employment start date. The FY2008
balance payable following the end of the year will be the actual incentive
earned less $80,000.
 
       
Long Term Incentive
  Subject to the terms and conditions applicable to options granted under the
Company’s Omnibus Stock Plan, the applicable stock option agreement, and upon
approval of the Company’s Board of Directors or its Human Resources and
Compensation Committee, you will be granted an option to purchase 225,000 shares
of the Company’s common stock at a price per share equal to the closing fair
market value per share as of your employment start date. Your option to purchase
Company shares will vest in 1/3 increments upon each anniversary of your
employment start date (vests over 3 years) and exercisable for 10 years from the
date of grant. Beginning in 2010, you will be eligible for consideration for
additional periodic long term incentive grants determined based on a combination
of competitive practice benchmarking, company performance and your personal
performance, in the discretion of and as determined by the Board of Directors or
its Human Resources and Compensation Committee.
 
       
Insurance & Benefits
  You will be eligible for the Company’s standard benefit package. Eligibility
and benefits are governed by the terms of each respective plan, which the
Company may change or terminate at any time.
 
       
Vacation
  You will accrue 4 weeks of paid time off annually
 
       
Severance Eligibility
  In the event your employment is terminated without Cause or you resign from
employment for Good Reason (as defined in Exhibit A),

1



--------------------------------------------------------------------------------



 



         
 
  you would be eligible for the greater of (a) the severance pay and other
transition benefits as defined in the Company’s severance guidelines for
executive officers in effect at the time of your termination or (b) 12 months of
your base salary and 12 months of Company-subsidized medical coverage under
COBRA (you would still be required to pay the employee contribution portion that
you were paying prior to termination) (base salary shall be determined as of the
day immediately preceding your termination or the first day of the fiscal year
in which you are terminated, whichever is greater). At the current time, certain
enhanced severance guidelines for executive officers are in effect that will
expire at the end of FY2008, at which time it is expected that the guidelines
will revert to the severance guideline referred to in clause (b) above. As
defined in Exhibit A, any tax liability imposed upon you or incurred by you in
connection with the severance payments and medical coverage payments, including
tax liability relating to Section 280G, Section 4999 or Section 409A of the
Internal Revenue Code, shall be solely your responsibility. The Company agrees
to cooperate with you and to reasonably modify any such payment terms in order
to minimize any taxes due under the aforementioned sections of the Code. All
severance pay or benefits are conditional upon your execution of an effective
agreement substantially in the form annexed hereto that complies with applicable
laws in which you release the Company and all related parties from any and all
claims against them.

With this offer you will be receiving our Company relocation package. It is
understood and agreed that in connection with accepting this offer you will
relocate to the greater Minneapolis/St. Paul area of Minnesota sometime during
2008.
As with all ValueVision employment offers, this offer is conditional upon
criminal background check and employment verification. We also require
non-compete, confidentiality and inventions agreements be executed by you upon
employment. For the purposes of federal immigration law, you will be required to
provide documentary evidence of your identity and eligibility for employment in
the United States. Should you have any questions, please feel free to contact me
at 952-943-6163. Thank you for treating the terms of your employment offer with
Value Vision Media confidentially.
We are excited to have you join our team and are confident that you have the
skills and experience to be an effective leader in our organization.

          Sincerely
    /s/ Rene Aiu     Rene Aiu    President & CEO ValueVision Media, Inc.       
    Agreed and Accepted
          /s/ Glenn K. Leidahl           Date: 3/25/08               

2



--------------------------------------------------------------------------------



 



Exhibit A to Glenn Leidahl Offer Letter Dated March 25, 2008
Definitions:

A.   Termination For Cause (not severance eligible): The Company may terminate
Executive’s employment immediately for Cause. Cause shall mean: (i) a material
act which results in, or is intended to result in, Executive’s personal
enrichment at the expense of the Company, including theft or embezzlement;
(ii) public conduct by Executive materially detrimental to the reputation of the
Company; (iii) material willful violation by Executive of any Company policy,
regulation or practice known to the Executive, including but not limited to the
Executive’s willful or grossly negligent failure to adequately perform the
duties of his or her position to the material detriment of the Company;
(iv) conviction of, or a plea of guilty or no contest to, a felony;
(v) Executive’s Disability (as defined below); or (vi) Executive’s death.
Disability shall mean that the Executive (vii) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death within 12 months or
can be expected to last for a continuous period of not less than 12 months;
(viii) by reason of any medically determinable physical or mental impairment
which can be expected to result in death within 12 months or can be expected to
last for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (ix) has been
determined to be totally disabled by the Social Security Administration.
Disability under subsections (vii) and (viii) shall be determined by a physician
selected by the Company. Executive shall cooperate with the Company, including
making Executive reasonably available for examination by physicians at the
Company’s request and at the Company’s expense to determine whether or not
Executive has a Disability.   B.   Benefit Eligibility. Executive will be
eligible to receive severance pay in the amounts specified in the Offer Letter
or in the applicable severance guidelines in effect at such for executive
officers if the Executive:

  i.   Is terminated Without Cause, including, without limitation, due to
position elimination, reduction in workforce, reorganization, consolidation or
Resigns for Good Reason in the event that:

  a.   The Executive is impacted by a mandatory relocation of the Executive’s
principal place of employment to a location more than 50 miles from Executive’s
current office location     b.   The Company reduces the Executive’s total
compensation opportunity (excluding equity) (unless part of an across-the-board
compensation opportunity or benefit plan reduction applicable on a similar basis
to all other senior executive officers of the Company)     c.   The Company
materially breaches its obligations to pay the Executive, unless the failure to
pay is a result of a good faith dispute between the Company and the Executive  
  d.   The Company substantially diminishes the duties, responsibilities or
title of the Executive such that the position held is no longer the chief
executive officer     e.   The Company alters the Executive’s reporting
relationship, currently the Board of Directors of the Company

  ii.   Continues to satisfactorily perform job duties as assigned and continues
in employment through the date established by ValueVision Media, Inc. as the
Executive’s last day of employment     iii.   Provides the Company written
notice (in the case of a Good Reason resignation) that details the reason that
Good Reason exists. The Company shall have thirty (30) days following receipt of
this notice to correct the occurrence. Only if the company fails to correct the
occurrence does Good Reason exist.

A-1



--------------------------------------------------------------------------------



 



  iv.   Returns to the Company, no later than the last day of employment, all
ValueVision Media, Inc. property in the Executive’s possession; and     v.  
Signs an effective agreement, substantially in the form annexed hereto, that
complies with applicable laws in which the Executive releases ValueVision Media,
Inc. and all related parties from any and all claims against them. Payment of
severance will be made on the next regularly scheduled pay date after the
applicable rescission period expires, unless the provisions of any applicable
section(s) of the tax code would otherwise indicate.     vi.   Complies with the
terms of any non-compete, confidentiality, invention or other written agreements

C. Change in Control. “Change in Control” means any of the following:

  (i)   the acquisition by any individual, entity or group (within the meaning
of the Securities Exchange Act of 1934 (“Exchange Act”) Sections 13(d)(3) or
14(d)(2)) of beneficial ownership (within the meaning of Exchange Act
Rule 13d-3) of (a) more than 50% of the then-outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (b) 30% or more of
the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of the Board (the Outstanding
Company Voting Securities); notwithstanding the above, the following
acquisitions will not constitute a Change in Control; (A) any acquisition of
common stock or voting securities of the Company directly from the Company,
(B) any acquisition of common stock or voting securities of the Company by the
Company or any of its wholly owned subsidiaries, (C) any acquisition of common
stock or voting securities of the Company by any employee benefit plan (or
related trust) sponsored or maintained by the company or any of its
subsidiaries, or (D) any acquisition by any corporation with respect to which
immediately following such acquisition, more than 70% of, respectively, the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately before such acquisition in
substantially the same proportions as was their ownership, immediately before
such acquisition, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be.     (ii)   Individuals who, as of
a date within the 12 months preceding the date that it is determined whether a
Change in Control has occurred, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board. However,
any individual who becomes a director of the Board whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
a member of the Incumbent Board.     (iii)   A reorganization, merger,
consolidation or statutory exchange of Outstanding Company Voting Securities,
unless immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding company Common Stock and
Outstanding Company Voting Securities immediately before such reorganization,
merger, consolidation or exchange beneficially own, directly or indirectly, more
than 70% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, consolidation or exchange in
substantially the same proportions as was their ownership, immediately before
such reorganization, merger, consolidation or exchange, of the Outstanding
Company Voting Securities.

A-2



--------------------------------------------------------------------------------



 



  (iv)   A reorganization, merger, consolidation or statutory exchange of
Outstanding Company Common Stock, unless immediately following such
reorganization, merger, consolidation or exchange, all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock immediately before such reorganization, merger
consolidation or exchange beneficially own, directly or indirectly more than 50%
of the then outstanding shares of common stock of the corporation resulting from
such reorganization, merger, consolidation, or exchange in substantially the
same proportion as was their ownership immediately before such reorganization,
merger, consolidation or exchange of the Outstanding Company Common Stock.    
(v)   The sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 50% of, respectively, the
then-outstanding shares of common stock of such corporation or the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately
before such sale or other disposition in substantially the same proportion as
was their ownership, immediately before such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.     (vi)   Notwithstanding the above, a Change of Control shall
not be deemed to occur with respect to Executive if the acquisition of the
interests referred to above is by a group, acting in concert, that includes the
Executive or if at least 30% of the then-Outstanding Common Stock or Outstanding
Company Voting Securities of the surviving corporation or other entity acquiring
all or substantially all of the assets of the Company is beneficially owned,
directly or indirectly, immediately thereafter by a group, acting in concert,
that includes Executive.     (vii)   In no event shall a Change of Control be
deemed to have occurred if it does not constitute a Change in Control under
Section 409A of the Internal Revenue Code and guidance issued thereunder.

D.   Notwithstanding any other provision of this Exhibit A to the contrary, if
any of the payments or benefits received or to be received by Executive (whether
pursuant to the terms of Offer Letter or any other plan, arrangement or
agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
will be subject to the excise tax under Code Section 4999 (“Excise Tax”), the
following provisions shall apply:

(i) If the Total Payments, reduced by the sum of (a) the Excise Tax and (b) the
total of the Federal, state, and local income and employment taxes payable by
Executive on the amount of the Total Payments which are in excess of the
Threshold Amount, are greater than or equal to the Threshold Amount, Executive
shall be entitled to the full benefits payable under this Agreement.
(ii) If the Threshold Amount is less than (a) the Total Payments, but greater
than (b) the Total Payments reduced by the sum of (1) the Excise Tax and (2) the
total of the Federal, state and local income and employment taxes on the amount
of the Total Payments which are in excess of the Threshold Amount, then the
benefits payable under this Agreement shall be reduced (but not below zero) to
the extent necessary so that the maximum Total Payments shall not exceed the
Threshold Amount. To the extent that there is more than one method of reducing
the payments or benefits to bring them within the Threshold Amount, Executive
shall determine which method shall be followed; provided that if Executive fails
to make such determination within fifteen (15) days after the Company has sent
Executive written notice of the need for such reduction, the Company may
determine the amount of such reduction in its sole discretion.
“Threshold Amount” shall mean three times Executive’s “base amount” within the
meaning of Code Section 280G(b)(3), less one dollar ($1.00).

A-3



--------------------------------------------------------------------------------



 



The determination as to which of subsections (i) or (ii) above shall apply to
Executive shall be made by a nationally recognized accounting firm selected by
the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or Executive. For purposes of determining
which of subsections (i) or (ii) above shall apply, Executive shall be deemed to
pay Federal income taxes at the highest marginal rate of Federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Date of Termination, net of the maximum reduction in Federal income taxes which
could be obtained from deduction of such state and local taxes. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

  E.   If Executive shall be a specified employee, as defined in Code
Section 409A and guidance issued thereunder as of the date of separation from
service, then the maximum amount that can be paid to Executive during the first
six months following the separation from service is the least of the following
amount: (i) the amount otherwise required under the Agreement to be paid during
such six month period; (ii) twice the annualized base salary of Executive as of
the last day of the year immediately preceding the separation from service;
(iii) twice the compensation limit for the year in which the separation from
service occurs under Section 401(a)(17) of the Code; or (iv) the maximum amount
permitted to be paid under Section 409A(a)(2)(B)(i) of the Code during such six
month period. Any amounts not otherwise permitted to be paid during the six
month period shall be paid in a lump sum without interest on the first day of
the month following the six month anniversary of the date of the separation from
service.     F.   For purposes of this Agreement, “termination of employment”
shall mean a separation from service under Code Section 409A and guidance issued
thereunder.

A-4